  Case 1:20-cv-01793-RGA Document 2 Filed 12/31/20 Page 1 of 9 PageID #: 5




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE


 CAROLENG INVESTMENTS LIMITED,                   Civil Action No. ______________
                    Petitioner,                CONFIDENTIAL – FILED UNDER
              v.                                         SEAL

BLUESTONE RESOURCES, INC.,

                    Respondent.


                CAROLENG INVESTMENTS LIMITED’S PETITION
              TO RECOGNIZE AND ENFORCE ARBITRATION AWARD


Of Counsel:                           YOUNG CONAWAY STARGATT &
                                      TAYLOR, LLP
DECHERT LLP
Joshua D.N. Hess
                                      Elena C. Norman (No. 4780)
1900 K Street, NW
                                      Robert M. Vrana (No. 5666)
Washington, DC 20006-1110
                                      Rodney Square
Telephone: (202) 261-3300
                                      1000 North King Street
joshua.hess@dechert.com
                                      Wilmington, Delaware 19801
                                      Telephone: (302) 571-6600
Dated: December 31, 2020
                                      Facsimile: (302) 571-1253
                                      enorman@ycst.com
                                      rvrana@ycst.com
                                      Attorneys for Petitioner
    Case 1:20-cv-01793-RGA Document 2 Filed 12/31/20 Page 2 of 9 PageID #: 6




       1.       Pursuant to Section 207 of the Federal Arbitration Act (“FAA”), 9 U.S.C. § 207,

and the Convention on the Recognition and Enforcement of Foreign Arbitral Awards of June 10,

1958 (the “New York Convention”), and upon the concurrently filed Memorandum of Law and

Declaration of Joshua D.N. Hess (“Hess Declaration”), Caroleng Investments Limited

(“Caroleng”) by its undersigned attorneys, petitions this Court for an Order:

               Confirming, recognizing, and enforcing a final award (the “Final Award”)1
                rendered by an arbitral tribunal (the “Tribunal”) on May 13, 2020, in an arbitration
                (the “Arbitration”) commenced by Caroleng against Bluestone Resources, Inc.
                (“Bluestone”) in the International Chamber of Commerce (“ICC”);

               Entering judgment in Caroleng’s favor against Bluestone in the amounts set forth
                in the Final Award;

               Awarding Caroleng pre-award interest and post-award interest as set forth in the
                Final Award; and

               Awarding Caroleng such other and further relief as this Court may find just and
                proper, including the posting of security.

                                            PARTIES

       1.       Petitioner Caroleng is a company organized under the laws of the British Virgin

Islands. Caroleng does not have its principal place of business in the United States.

       2.       Respondent Bluestone is a corporation organized under the laws of the State of

Delaware. See Final Award ¶ 86.

                                     JURISDICTION AND VENUE

       3.       Caroleng brings this proceeding under Chapter 2 of the FAA, 9 U.S.C. §§ 201-208,

and the New York Convention.

       4.       The Final Award was rendered in Paris, France and is governed by the New York




1
       The Final Award is attached as Exhibit 1 to the Hess Declaration filed concurrently
       herewith.


                                                 1
   Case 1:20-cv-01793-RGA Document 2 Filed 12/31/20 Page 3 of 9 PageID #: 7




Convention under 9 U.S.C. § 202 because it arises out of a commercial legal relationship that is

not entirely between citizens of the United States.

        5.      This Court has original jurisdiction over this action under 9 U.S.C. §§ 203 and 207

because this is a civil action seeking recognition and enforcement of an award rendered in an

arbitration falling under the New York Convention within the past three years.

        6.      This Court has personal jurisdiction over Bluestone because Bluestone is

incorporated in this district.

        7.      Venue is proper in this Court under 28 U.S.C. § 1391(b)(1) because Bluestone

resides in this district. Venue is also proper in this Court under 9 U.S.C. § 204 because, save for

the arbitration agreement between the Parties, this district is one in which an action or proceeding

with respect to a controversy between the Parties could have been brought.

                                 THE AGREEMENT TO ARBITRATE

        8.      The Parties’ agreement to arbitrate arises from a February 12, 2015 transaction

agreement (the “Transaction Agreement”) pursuant to which Caroleng—which at the time was

Caroleng Investments SPV Ltd.—sold certain coal-producing property and assets to Bluestone in

exchange for a cash payment, future royalty payments, and in the event that Bluestone resold any

of the transferred property or assets to a third party, certain contingent payments and access to

certain books and records. Ex. 2 to Hess Decl. §§ 2.3, 2.4, and 5.2.

        9.      Section 9.9 of the Transaction Agreement provides:

                THIS AGREEMENT SHALL BE GOVERNED BY, AND ALL DISPUTES
                ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT SHALL
                BE RESOLVED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
                NEW YORK IN THE UNITED STATES OF AMERICA WITHOUT REGARD
                TO PRINCIPLES OF CONFLICTS OF LAW.
                All disputes arising out of or in connection with the present Agreement shall be
                finally settled under the Rules of Arbitration of the International Chamber of
                Commerce (“ICC”) by three arbitrators. Each party shall nominate in the Request



                                                 2
    Case 1:20-cv-01793-RGA Document 2 Filed 12/31/20 Page 4 of 9 PageID #: 8




               and the Answer, respectively, one arbitrator. The two arbitrators so nominated shall,
               within thirty (30) days of the confirmation of the second arbitrator, nominate a third
               arbitrator, who shall be the chair of the Tribunal. If the two nominated arbitrators
               fail to nominate the third arbitrator within such thirty (30) days, the appointment of
               the chair shall be made by the ICC Court. The seat of the arbitration shall be the
               city of Paris, France. The language of the arbitration shall be English.

Id. § 9.9.

                                 THE ARBITRATION AND AWARD

        10.    Bluestone did not comply with its obligations under the Transaction Agreement.

See Final Award ¶ 403(a).

        11.    Accordingly, on April 18, 2018, and pursuant to Section 9.9 of the Transaction

Agreement, Caroleng filed a request for arbitration with the ICC. Id. ¶ 21.

        12.    The Arbitration took place before a distinguished Tribunal consisting of Dr.

Dietmar W. Prager (President) (an international arbitration partner with Debevoise & Plimpton

LLP),2 Ms. Jennifer M. Smith (appointed by Bluestone) (an international arbitration senior counsel

with Hogan Lovells LLP),3 and Mr. Joseph R. Profaizer (appointed by Caroleng) (an international

arbitration partner with Paul Hastings LLP).4 Id. ¶¶ 16-18.

        13.    On August 9, 2018, the Parties entered into the “Terms of Reference” by which

both “Parties agree[d] that the Tribunal [was] properly constituted in accordance with Section 9.9

of the Transaction Agreement, the ICC Rules and the governing law.” Ex. 3 to Hess Decl. ¶ 51.

        14.    After the Parties submitted multiple written submissions and expert reports to the


2
        Debevoise & Plimpton LLP, Dietmar W. Prager,
        https://www.debevoise.com/dietmarprager (last visited Dec. 29, 2020).
3
        Hogan Lovells LLP, Jennifer M. Smith, https://www.hoganlovells.com/en/jennifer-m-
        smith (last visited Dec. 29, 2020).
4
        Paul Hastings LLP, Joseph R. Profaizer,
        https://www.paulhastings.com/professionals/details/joeprofaizer (last visited Dec. 29.
        2020).


                                                 3
    Case 1:20-cv-01793-RGA Document 2 Filed 12/31/20 Page 5 of 9 PageID #: 9




Tribunal, see Final Award ¶¶ 29-65, the Tribunal conducted a merits hearing in Paris, France from

October 2, 2019 to October 4, 2019, id. ¶ 66.

        15.     After the merits hearing, the Parties again engaged in extensive post-hearing

briefing. See id. ¶ 82.

        16.     On May 13, 2020, the Tribunal dispatched the well-reasoned, 98-page Final Award

to the Parties in which it held that Bluestone had “materially breached Sections 2.3, 2.4 and 5.2 of

the Transaction Agreement.” Id. ¶ 403(a).

        17.     The Tribunal also ordered Bluestone to pay Caroleng damages as follows:

                    $4,518,437 for breach of Section 2.4 of the Transaction Agreement;

                    $2,075,228 for breach of Section 2.3 of the Transaction Agreement;

                    “12.5% of any Earn-out Payments5 that [Bluestone] might have received by 12
                     February 2020 and pre-award interest on that amount at a simple rate of 9% per
                     annum from the eleventh Business Day of receipt until the date of the Final
                     Award;”

                    “10% of any Earn-out Payments that [Bluestone] might have received between
                     13 February 2020 and the date of the Final Award and pre-award interest on
                     that amount at a simple rate of 9% per annum from the eleventh Business Day
                     of receipt until the date of the Final Award;” and

                    “10% of any Earn-out Payments that [Bluestone] receives between the date of
                     the Final Award and 12 February 2025 within 10 Business Days of receipt.”

Id. ¶¶ 403(b)-(f).

        18.     The Tribunal furthered ordered Bluestone to “reimburse [Caroleng] for its legal

fees and costs in the amount of $1,592,558.56 and for [Caroleng’s] advances towards the


5
        On January 27, 2017, Bluestone sold certain of the equipment and property that it had
        purchased from Caroleng through the Transaction Agreement to CM Energy Holdings LP
        (“CM Energy”). Final Award ¶ 102. The agreement between Bluestone and CM Energy
        “provides for the possibility of ‘Earn-Out Payments’ to be paid by CM Energy to
        Bluestone,” id. ¶ 104, which, in turn, triggered Bluestone’s obligations under Section 2.4
        of the Transaction Agreement, id. ¶¶ 102, 180-81.


                                                  4
  Case 1:20-cv-01793-RGA Document 2 Filed 12/31/20 Page 6 of 9 PageID #: 10




Arbitration costs in the amount of $222,500.” Id. ¶ 403(g).

        19.    The Tribunal also ordered Bluestone to pay Caroleng $1,723,796.64 in pre-award

interest. Id. ¶ 403(h).

        20.    Finally, the Tribunal ordered Bluestone to pay Caroleng post-award interest “at a

simple rate of 9% per annum on the sums awarded (including the pre-award interest and the fees,

expenses and costs) from the date of the award until full payment.” Final Award ¶ 403(i).

        21.    Pursuant to Article 35(6) of the 2017 International Chamber of Commerce Rules of

Arbitration (“ICC Rules”), the Final Award is “binding on the [P]arties.” Ex. 4 to Hess Decl. at

37. Specifically, Article 35(6) of the ICC Rules states:

        By submitting the dispute to arbitration under the [ICC] Rules, the parties undertake to
        carry out any award without delay and shall be deemed to have waived their right to any
        form of recourse insofar as such waiver can validly be made.

        22.    Accordingly, on May 18, 2020, counsel for Caroleng sent counsel for Bluestone a

letter requesting that Bluestone comply with its obligations under the Final Award. Ex. 5 to Hess

Decl.

        23.    Instead of responding to that request, Bluestone, on June 2, 2020, submitted what

it styled as an “Application for Clarification of        May 13, 2020 Final Award” in which it

“request[ed] the Tribunal to reconsider and revise several key findings and holdings of the Final

Award.” Ex. 6 to Hess Decl. ¶¶ 9, 35.

        24.    On August 12, 2020, in a well-reasoned 11-page “Decision and Addendum on

Costs,” the Tribunal “rejected” Bluestone’s Application “in its entirety,” id. ¶ 44(a), and reiterated

that “a basic tenant of the ICC Rules is that a tribunal’s award is final and binding,” id. ¶ 29 (citing

Article 35(6) of the ICC Rules).

        25.    Although more than four months have passed since the Tribunal issued its




                                                   5
  Case 1:20-cv-01793-RGA Document 2 Filed 12/31/20 Page 7 of 9 PageID #: 11




“Decision and Addendum on Costs,” Bluestone has yet to comply with its obligations under the

Final Award.

       26.       Accordingly, Caroleng seeks an order confirming, recognizing, and enforcing the

Final Award pursuant to 9 U.S.C. § 207 and the New York Convention.

       27.       As set forth in the Memorandum of Law filed concurrently herewith, Caroleng is

entitled to have the Final Award confirmed, recognized, and enforced because:

                The United States and France are both signatories to the New York Convention,
                 see New York Convention art. III;

                The Award arises out of a commercial legal relationship between Caroleng and
                 Bluestone, 9 U.S.C. § 202;

                Caroleng is not a citizen of the United States as it neither incorporated in the United
                 States, nor does it have its principal place of business in the United States, id.;

                This action is being filed “within three years after” the Final Award was rendered,
                 9 U.S.C. § 207; and

                None “of the grounds for refusal or deferral of recognition or enforcement of the
                 [Final Award] specified in the [New York Convention]” applies, id.; New York
                 Convention arts. IV-V.

                                      PRAYER FOR RELIEF

WHEREFORE, Petitioner Caroleng Investments Limited respectfully requests that this Court

enter an order against Bluestone Resources, Inc.:

     a.      Confirming the Final Award;

     b.      Granting judgment in favor of Caroleng in the amount of:




                                                   6
  Case 1:20-cv-01793-RGA Document 2 Filed 12/31/20 Page 8 of 9 PageID #: 12




                   $ 8,408,723.56 as follows:


                           Amount                      Paragraph in Final Award
                       $   4,518,437.00                         ¶ 403(b)
                       $   2,075,228.00                         ¶ 403(c)
                       $   1,592,558.56                         ¶ 403(g)
                       $     222,500.00                         ¶ 403(g)
                                            Total Damages, Legal Fees, and Costs Quantified
                       $ 8,408,723.56
                                                            in Final Award

                   12.5% of any Earn-out Payments that Bluestone might have received by 12
                    February 2020 and pre-award interest on that amount at a simple rate of 9% per
                    annum from the eleventh Business Day of receipt until the date of the Final
                    Award, Final Award ¶ 403(d);

                   10% of any Earn-out Payments that Bluestone might have received between 13
                    February 2020 and the date of the Final Award and pre-award interest on that
                    amount at a simple rate of 9% per annum from the eleventh Business Day of
                    receipt until the date of the Final Award, id. ¶ 403(e); and

                   10% of any Earn-out Payments that Bluestone receives between the date of the
                    Final Award and 12 February 2025 within 10 Business Days of receipt, id. ¶
                    403(f);

     c.         Awarding Caroleng $1,723,796.64 in pre-award interest as set forth in the Final

Award. Id. ¶ 403(h);

     d.         Awarding Caroleng the post-award interest set forth in the Final Order, i.e., “post-

award interest at a simple rate of 9% per annum on the sums awarded (including the pre-award

interest and the fees, expenses and costs) from the date of the award until full payment.” Id.

¶ 403(i); and

     e.         Awarding Caroleng such other and further relief as the Court may deem to be just

and proper, including the posting of security.




                                                 7
 Case 1:20-cv-01793-RGA Document 2 Filed 12/31/20 Page 9 of 9 PageID #: 13




Of Counsel:                         YOUNG CONAWAY STARGATT &
                                    TAYLOR, LLP
DECHERT LLP
                                    /s/ Elena C. Norman
Joshua D.N. Hess
1900 K Street, NW                   Elena C. Norman (No. 4780)
Washington, DC 20006-1110           Robert M. Vrana (No. 5666)
Telephone: (202) 261-3300           Rodney Square
joshua.hess@dechert.com             1000 North King Street
                                    Wilmington, Delaware 19801
Dated: December 31, 2020            Telephone: (302) 571-6600
                                    Facsimile: (302) 571-1253
                                    enorman@ycst.com
                                    rvrana@ycst.com
                                    Attorneys for Petitioner




                                     8
